revised revocation letter no form_1120 or filed agreed department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx tax_exempt_and_government_entities_division number release date date date legend org - organization name xx - date address - address org address dear employer_identification_number person to contact id number contact numbers voice fax pursuant to our records you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on june 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are therefore required to file form_1120 u s_corporation income_tax returns for the years ended december 20xx and december 20xx with the ogden service_center for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations department of the treasury taxpayer_identification_number internal_revenue_service commerce street dallas tx date date legend org - organization name xx - date form tax_year s ended person to contact id number address - address org address phone fax contact numbers certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary if you accept our findings please sign and return the enclosed form 6018-a consent to proposed action we will then send you a final letter modifying or revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in the event of revocation you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the examining agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation services referred to in publication generally do not apply after issuance of this letter if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in the united_states tax_court the united_states court of federal claims or the united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication how to appeal an irs decision on tax-exempt status if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosure publication publication form 6018-a report of examination form_886 a name of taxpayer org explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx and 20xx legend org - organization name issues xx--date state--state co-1 - company do the activities of org further their exempt_purpose facts org was granted exemption under a group ruling under sec_501 a fraternal before being granted exemption the organization was a organization in august 20xx commercial business called co-1 co-1 applied for exemption under org for the purpose of being open on sunday to serve alcoholic beverage in state business that served alcohol on sunday need a special license to receive the license the business has to have in food sales or be an exempt_organization org did not change their operation after being granted exemption the organization bar sales were still open to the public org did not own any assets the bank account was still under co-1 org only holds the liquors license the bar owner retained control and ownership of all assets including building and land under co-1 the organization purpose per their articles of incorporation was to promote fellowship among all living beings and to assist the underprivileged and well deserving in time of need the organization does not perform any exempt_activities the organization does not devote all of its earnings to certain specified purposes essentially religious charitable educational scientific literary or fraternal purposes the organization access was not limited to members only the public was welcome and were not required to become a member of the organization law irc 20xx-code-vol sec_501 exemption from tax on corporations certain trusts etc c domestic_fraternal_societies orders or associations operating_under_the_lodge_system c a the net_earnings of which are devoted exclusively to religious charitable scientific literary educational and fraternal purposes and c b which do not provide for the payment of life sick accident or other_benefits activities even if members of an organization enjoy a common tie fraternal means a common tie or goal a common tie requires more than just engaging in the social organization does not serve a fraternal purpose unless its members engage in fraternal activities fraternal activities and benefits must be primary goal or one of the requirements for tax exempt status for a fraternal_organization is operating_under_the_lodge_system this means carrying on activities under a form of organization that is comprised form 886-aev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx and explanation of items department of the treasury - internal_revenue_service 20xx of local branches chartered by a parent organization the local branches called lodges or chapters must be separately organized and self-governing but operated under the general control and supervision of the parent lodge and subject_to its rules laws and edicts the members of a fraternal society must have a common fraternal bond in order to have a common fraternal bond the members must have adopted the same or very similar calling avocation profession or be working in unison to accomplish some worth objective or common cause governments position the government recommends revocation due to the fact that there is no exempt_purpose and state of state revoked the organization exemption org was established for co-1 to be granted a sunday liquors license the business continues to operates as a for profit enterprise the assets still remain under co-1 org held no exempt_activities nor their members had any fraternal bond taxpayers position the taxpayer agreed with the agent on revocation conclusion the organization agreed on the revocation of org exempt status discontinued using org and reverted back to using their original ein under co-1 the organization has form 886-a crev department of the treasury - internal_revenue_service page -2-
